Citation Nr: 1456098	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  10-47 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to a rating in excess of 20 percent for degenerative joint disease (arthritis) of the left knee.

3. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

4. Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A transcript of the Veteran's October 2014 hearing before the undersigned was reviewed along with the claims file.

The issues of service connection for sleep apnea and an initial compensable rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a May 28, 2010 letter, before promulgation of a decision on the appeal, the Veteran withdrew his appeals of the denial of increased ratings for left and right knee arthritis.


CONCLUSION OF LAW

Regarding the issues of increased ratings for left and right knee arthritis, the criteria for withdrawal of the appeals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As way of background, the Veteran filed a timely notice of disagreement (NOD) with the denial of increased ratings for diabetes mellitus II, arthritis of the right and left knees, and lumbar spine disc disease in April 2007.  The RO issued a statement of the case (SOC) in January 2008.  In February 2008, the Veteran filed a substantive appeal on the denial of increased ratings for the right and left knee, but did not file a substantive appeal on the other claims.  Therefore, the Veteran perfected an appeal of the denial of increased ratings for the right and left knee but not diabetes or lumbar spine disc disease.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.  As explained below, he later withdrew his appeals of the knee ratings.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

The Veteran sent a letter dated May 28, 2010 to VA explaining that he was satisfied with the ratings for his knees after a hearing with a decision review officer (DRO).  He explained that he was not aware and did not know why the claims were still on appeal.  This letter, received on July 6, 2010, withdrew his appeals of the denial of ratings in excess of 20 percent for the left knee and 10 percent for the right knee, in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Therefore, the Board has no jurisdiction to review the appeals of the knee ratings, and the appeals are dismissed.  See 38 C.F.R. § 20.202.





ORDER

The issue of entitlement to a rating in excess of 20 percent for left knee degenerative joint disease is dismissed.

The issue of entitlement to a rating in excess of 10 percent for right knee degenerative joint disease is dismissed.


REMAND

The January 2009 VA opinion on sleep apnea addresses a possible relationship to service connected diabetes but does not discuss direct service connection, or whether sleep apnea could have coincided with active service.  A private provider's opinion from June 2009 suggests that sleep apnea possibly began in service, but the highly equivocal nature of the response does not enable an allowance based on the current record.  Therefore, an addendum opinion is needed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

An October 2014 argument from the Veteran's representative states that the Veteran's hypertension is now worse than at the time of the last VA examination.  There appears to be only one blood pressure reading from 2014 in the claims file.  Another examination is therefore necessary.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims worsening of the disability and the available evidence is too old to adequately evaluate the current severity).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to measure and record the level of disability associated with his hypertension, including at least three blood pressure readings.  All appropriate testing should be completed.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Forward the claims file to the January 2009 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the following:

a. Is the Veteran's sleep apnea at least as likely as not related to service?

b. Did the Veteran's sleep apnea at least as likely as not have its onset during service (from October 1985 to March 2006)? 

Please note the Veteran's and his former spouse's reports of snoring and breathing problems during sleep when he was in service, as well as, the June 2009 letter from the Veteran's private provider. 

The examiner should consider all relevant lay and medical evidence of record and provide rationale for the conclusions.

If the requested opinion cannot be provided without resort to speculation, Court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


